ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_01_FR.txt. 80

OPINION INDIVIDUELLE DE M. BASDEVANT

Tout en acceptant pleinement le dispositif de l'avis, j’ai le
regret d’y arriver par une autre voie que celle suivie par la Cour.
Je n’entends pas entreprendre la critique de celle-ci, ce qui, je
pense, serait déplacé dans une opinion individuelle émise par un
juge, mais je crois devoir indiquer sommairement la voie par
laquelle je suis arrivé à souscrire à l’avis émis par la Cour.

Pour répondre à la question qui lui était posée, j'ai cru devoir
considérer tout d’abord le dispositif de l’avis émis en 1950. J'y
ai trouvé l'affirmation de la compétence des Nations Unies en
matière de surveillance, sans indication de l’organe compétent ni
de son mode de décider. Cela me paraît impliquer un renvoi sur
ces points aux dispositions de la Charte, notamment aux articles 10
et 18 et, par suite, la conclusion que l’article F soumis à l'examen
de la Cour est en conformité avec une exacte interprétation de
l'avis de 1950.

Je suis passé alors à l'examen des motifs de l’avis de 1950.
Jy ai trouvé celui qui affirme la compétence de l’Assemblée
générale fondée sur l’article 10 de la Charte. S’agissant d’une
compétence conférée par la Charte, il est naturel que l’Assemblée
l’exerce conformément aux dispositions de la Charte, en l'espèce
à l’article 18. C’est ce que prescrit l’article F. La conclusion
précédemment entrevue se trouve ainsi confirmée.

Y a-t-il dans les motifs de l’avis quelque indication assez forte
pour renverser cette conclusion ? C’est ici — mais ici seulement
— qu ’intervient la phrase extraite par la résolution de l’Assemblée
des motifs énoncés à l’appui de l’avis de 1950, phrase qui, assuré-
ment, a été à l’origine des hésitations de l’Assemblée générale
mais qui, pour arriver à une interprétation exacte de l'avis de
1950, doit être remise à la place qu’elle occupe dans celui-ci.

Dans cette phrase, deux propositions.

La première a pour objet, dans ses termes mêmes, de déterminer
le cadre dans lequel s’exercera la surveillance, de fixer les limites
qu’elle ne saurait dépasser. La place que cette proposition occupe
dans l’avis le confirme ; elle y figure après mention, par celui-ci,
des rapports annuels et des pétitions. Avec cet objet, elle précise
le contenu de l’obligation de se prêter à l’exercice de la surveil-
lance, ce qui correspond à la demande d’avis adressée à la Cour

17
oI AVIS CONS. DU 7 VI 55 (OPIN. IND. M. BASDEVANT)

alors qu’au contraire la Cour n’était pas imterrogée, en 1950,
sur la manière dont seraient prises les décisions de l’Assemblée
générale. L'article F, soumis aujourd’hui à l'examen de la Cour,
se réfère à l’examen des rapports et pétitions: en cela il reste
dans les limites énoncées par l'avis. Tracer ces limites est une
chose, déterminer comment il sera décidé au sujet de rapports.
et pétitions est une autre chose. La première proposition ici
considérée ne contredit pas la conclusion de conformité jusqu'ici
entrevue.

La seconde proposition prescrit ou recommande que le degré
de surveillance à exercer par l’Assemblée générale soit conforme,
autant que possible, à la procédure suivie en la matière par le
Conseil de la Société des Nations. Cela comprend assurément la
place à faire à un organe correspondant à la Commission per-
manente des Mandats, à son mode d'action, à ses rapports avec:
l’Assemblée générale. Mais cela s’applique-t-il au mode selon
lequel l’Assemblée générale prendra ses décisions : majorité qualifiée
au lieu de l'unanimité prescrite par le Pacte pour les décisions.
du Conseil de la Société des Nations ?

La résolution 904 (IX) de l’Assemblée générale peut faire incliner
vers une réponse affirmative puisqu'elle parle de procédure de
vote à propos de l’article F qui, par référence à l'article 18 de la.
Charte, consacre la règle de la majorité des deux tiers pour qu’une
décision soit prise. Mais cette résolution ne peut apporter un élément
pour l'interprétation d’une phrase de l'avis de 1950, point sur
lequel cette même résolution demande à la Cour de lui fournir des.
éclaircissements.

On.a fréquemment englobé dans le terme «procédure», non
seulement le mode d'émission des votes mais aussi la détermination.
de leur valeur pour la prise d’une décision. On a pris alors le terme
« procédure » dans un sens général et vague. Est-ce un tel sens que
la Cour a entendu donner à ce terme quand elle s’est référée pour
la surveillance à exercer par l’Assemblée générale à la procédure
suivie par le Conseil de la Société des Nations ?

C'eût été, de sa part, méconnaitre la terminolôgie plus précise
adoptée par la Charte à propos de l’Assemblée générale et reprise
pour le Conseil de Sécurité, le Conseil économique et social et le
Conseil de Tutelle. Les règles sur la manière dont l’Assemblée
générale prendra ses décisions (article 18) sont énoncées sous la.
rubrique « Vote » et non sous ia rubrique « Procédure » sous laquelle
les articles 20 à 22 énoncent des dispositions de moindre impor-
tance. Le sens limité du terme «procédure» réapparaît quand
l’article 27 de la Charte se contente d’une majorité de sept membres.
pour décider sur des questions de procédure mais exige davantage
pour décider sur toutes autres questions. Il est difficile d'admettre
que l'avis se soit éloigné de cette terminologie pour s’en tenir au
sens général et vague du terme « procédure ».

18
82 AVIS CONS. DU 7 VI 55 (OPIN. IND. M. BASDEVANT)

Cela est d’autant plus difficile à admettre que la classification
ainsi faite par la Charte correspond à une réalité profonde. La
règle de la majorité dans l’article 18 de la Charte et celle de l’una-
nimité dans le Pacte de la Société des Nations sont autres choses
que des règles de procédure ; elles déterminent un caractère essentiel
de l'organe considéré et de l’institution internationale à laquelle
il se rattache. Le caractère de ces règles me paraît incontestable
et il fournit, à mes yeux, un élément décisif pour répondre à la
question posée.

Au surplus, quand Favis, dans ses motifs, a énoncé la proposition
ici considérée, il l’a fait à propos de l'obligation s'imposant à
YUnion sud-africaine de se prêter à la surveillance exercée par
l’Assemblée générale. L'Union sud-africaine, a-t-on voulu dire,
n’est tenue de se prêter à cette surveillance que si celle-ci se poursuit
selon une procédure conforme, autant que possible, à celle suivie
en la matière par le Conseil de la Société des Nations. Mais quand,
toute délibération ayant pris fin au sein de l’Assemblée, celle-ci
passe au vote, l’Union sud-africaine ne participe pas à ce vote en
tant que Puissance mandataire, dans l’accomplissement de son
obligation de se prêter à la surveillance par l’Assemblée générale,
elle y participe comme Membre de l'Organisation des Nations
Unies, donc avec les droits et obligations découlant non du Mandat
mais de la Charte. L’avis de 1950 qui avait à prononcer sur les
obligations de l’Union sud-africaine au titre du Mandat n'avait
pas à se prononcer et ne peut être interprété comme ayant pro-
noncé sur sa participation aux décisions de l’Assemblée générale.

On peut ajouter que lorsque l’avis: de 1950 a énoncé que, dans
l'exercice de sa surveillance, l’Assemblée générale devrait se confor-
mer, autant que possible, à la procédure suivie par le Conseil de
la Société des Nations, il a entendu que l’Assemblée aurait, à cet
égard, un certain pouvoir d'appréciation en vue de déterminer
dans quelle mesure cette conformité lui paraitrait possible. Cela se
comprend très bien quand il s’agit de déterminer par quel organe
elle se fera assister et de quelle façon: cela peut rester à la discré-
tion de l’Assemblée générale. Il en va tout autrement de la manière
dont elle prendra ses décisions : ce n’est point la matière ouverte
à sa discrétion. Il ne saurait dépendre de l’Assemblée générale et
de l’appréciation des possibilités qu’elle pourrait entrevoir à cet
égard, de modifier ce que prescrit l’article 18 de la Charte pour
l'adapter plus ou moins aux méthodes en usage à la Société des
Nations pour les décisions du Conseil. L’avis de 1950 n’a pu suppo-
ser et par conséquent admettre que l’Assemblée générale fut
investie d’un tel pouvoir dans le cas actuellement considéré.

19
83 AVIS CONS. DU 7 VI 55 (OPIN. IND. M. BASDEVANT)

Ces considérations m’aménent à penser que l’avis de 1950 n’a
pas entendu déroger, en ce qui concerne les décisions à prendre par
l’Assemblée générale au sujet des rapports et pétitions relatifs au
Territoire du Sud-Ouest africain, à l'application de l’article 18
de la Charte. La disposition soumise par l’Assemblée générale à
l'examen de la Cour se réfère à cet article; elle me paraît, en
conséquence, correspondre à une interprétation exacte de l'avis
de 1950.

Par l'exposé ci-dessus je ne prétends pas donner une démonstra-
tion complète et je serais prêt pour celle-ci à reprendre certaines
considérations énoncées dans l'avis. Je n’ai voulu que tracer la
ligne générale de mon argumentation.

(Signé) BASDEVANT.

20
